Citation Nr: 0639103	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-38 488A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-operative 
residuals of a right knee injury.

3.  Entitlement to service connection for residuals of dental 
trauma, to receive additional VA outpatient dental treatment.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from September 1946 to January 
1948.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board hearing in November 
2005 before the undersigned Veterans Law Judge.

A February 2006 rating decision denied additional claims for 
service connection for a left knee condition, warts on toes, 
and a back condition.  The veteran submitted a timely notice 
of disagreement (NOD) in response, and the RO sent him a 
statement of the case (SOC) in September 2006.  The U.S. 
Postal Service did not return the SOC as undeliverable, and 
the veteran has not filed a substantive appeal (VA Form 9 or 
equivalent statement), in response to the SOC, to perfect an 
appeal to the Board concerning these additional issues.  So 
unless and until he does, the Board does not have 
jurisdiction to consider them.  See 38 C.F.R. § 20.200 
(2006).

The Board is REMANDING the claims that are currently on 
appeal to the RO via the Appeals Management Center in 
Washington, DC, for further development and consideration.  
VA will notify the veteran if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) redefined VA's duties to notify 
and assist a veteran in the development of a claim.  VA's 
regulations implementing the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent possible, 
the notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (here, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  There are certain limited instances when even post-
decisional VCAA notice may be nonprejudicial, but this 
depends on the specific facts of the case in question.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The June 2003 VCAA notice letter informed the veteran of VA's 
duty to assist him in developing his claims, including 
advising him of the type of evidence that would be helpful in 
establishing his entitlement to service connection.  But 
there was insufficient mention of the specific requirements 
for obtaining this benefit.  And although he since has 
received VCAA-compliant notice for other unrelated claims, 
applicable regulations mandate he receive content-compliant 
notice for all claims, including especially those 
specifically at issue.  There also must be a de novo review 
of his claims after issuing the compliant notice.  See 
Mayfield, supra.  This needs to be done before deciding his 
appeal.

VA outpatient treatment records confirm bilateral 
sensorineural hearing loss has been diagnosed.  The veteran 
testified during his hearing that he was a paratrooper during 
service, and that he believed his hearing loss resulted from 
being near and flying on C-47 transport aircraft for his 
jumps.  He also said he injured his right knee when he landed 
on it awkwardly during one of those jumps.  His military 
personnel records have not been obtained, and there is no 
other evidence from service confirming he was exposed to 
excessively loud noise and, as a consequence, sustained 
acoustic trauma in the manner alleged.

The veteran's service medical records (SMRs) also do not 
mention any complaints, findings, or treatment for hearing 
loss or symptoms referable to his right knee.  A December 
1946 entry, however, reflects that he complained of pain in 
his lower right leg and foot, and that he was referred to the 
orthopedic clinic for evaluation.  The Board further sees 
that the December 1947 Report of Physical Examination 
For Discharge contains a notation of a sprained ankle and 
treatment in Japan in September 1947.  The claims file 
documents prior RO efforts in the late 1940s to obtain 
additional dental records concerning the veteran not 
initially associated with his claims file, but there are no 
indicia of any similar efforts to seek other service medical 
records concerning him that may exist.  Prior to his hearing, 
he had completed in October 2005 a National Archives Form 
13055 to search for possible additional records.  But there 
was no follow-up development of his claims after receiving 
this form.  And this also must be done before deciding his 
appeal.

As for his dental claim, applicable regulations state that 
service-connected dental treatment is a one-time benefit.  
See 38 C.F.R. § 17.161(b)(2)(i) (2006).  Rating decisions 
many years ago, in January and November 1949, granted 
service connection for treatments of teeth numbers 4, 12, 
18,19, 25, 27, 29, and 31.  And records show the veteran 
subsequently received his allotted VA dental treatment during 
1950 and 1951.  The basis of his current claim, however, is 
that his prior treatment was inadequate so he should receive 
authorization for additional treatment of these teeth.  He 
also alleges he sustained dental trauma during service from a 
football injury, but he has not specified the teeth that were 
supposedly injured.  He says he required oral surgery as a 
result of that injury.

A VA dental opinion is needed to assist in deciding this 
claim, including determining whether the veteran has 
residuals of dental trauma as he asserts.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
particular significance of this finding is that, if he does, 
this in turn would permit him to receive any treatment 
indicated as reasonably necessary for the correction of his 
condition (i.e., not limited to a one-time basis).  38 C.F.R. 
§§ 3.381, 17.161(c) ("Class II(a)").

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA content-
compliant notice concerning his claims for 
service connection for bilateral hearing 
loss, postoperative residuals of a right 
knee injury, and residuals of dental 
trauma with the intent of receiving VA 
outpatient dental treatment.  

2.  Ask the National Personnel Records 
Center (NPRC) to provide any additional 
personnel or medical records concerning 
the veteran, including any pertaining to 
his purported treatment in Japan.  (Note:  
in October 2005 he completed and returned 
National Archives Form 13055 to search for 
possible additional records.)  

3.  Upon completion of the above, arrange 
for a comprehensive review of the claims 
file by an appropriate dentist to 
determine what dental treatment VA 
provided the veteran during 1950 and 1951 
and whether it met the accepted standard 
of care.  Also have the designated dentist 
indicate whether there is evidence 
suggesting the veteran sustained dental 
trauma during his military service and, if 
so, to which specific teeth.



4.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
they are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  VA will 
notify him if further action is required on his part.  He has 
the right to submit additional evidence and argument 
concerning the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

